Citation Nr: 0817556	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-30 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for service connection for a lung disability, 
claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In July 2007, the Board received additional evidence.  Since 
the evidence was not received within 90 days following the 
mailing by the RO of notice to the veteran dated in December 
2005, that his appeal had been certified to the Board for 
appellate review, and the appellate record had been 
transferred to the Board, the Board does not accept the 
additional evidence.  The nonduplicative evidence is 
pertinent only in that it shows that the veteran served 
aboard a ship and has had continuing treatment for a current 
lung disability (mild ventilary impairment), facts already 
established by the evidence.


FINDINGS OF FACT

1.  In September 1995 and June 1996, the RO denied the 
veteran's claim of service connection for a lung disability, 
claimed as secondary to asbestos exposure; he was provided 
notice of the denial, but did not file a timely notice of 
disagreement and that decision is now final.

2.  In July 1998, the RO found that new and material evidence 
was not presented to reopen a claim of service connection for 
a lung disability.  The veteran was provided notice of the 
denial, filed a timely notice of disagreement, was issued a 
statement of the case; but did not file a timely substantive 
appeal and that decision is now final.

3.  In November 2000 and April 2001, the RO found that new 
and material evidence was not presented to reopen a claim of 
service connection for a lung disability.  The veteran was 
provided notice of the denial, but did not file a timely 
notice of disagreement and that decision is now final.

4.  The evidence presented since April 2001 does not relate 
to an unestablished fact necessary to establish the claim, 
and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence has not been submitted since the 
last final denial in April 2001 to reopen the claim for 
service connection for a lung disability, claimed as 
secondary to asbestos exposure.  38 U.S.C.A. § 5108 (West & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  VA has a duty to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the context of 
a claim to reopen, the VA must examine the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The VA is also obligated to provide a 
claimant notice of what is required to substantiate each 
element of a claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim).  In summary, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.

The RO's July 2003 and October 2004 letters adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim to reopen, complied with VA's 
notification requirements, and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The July 2003 letter 
explained the terms "new" and "material" to the veteran and 
informed him of the type of evidence that would be considered 
new and material.  See Kent, supra.  The October 2004 letter 
informed him that he needed to submit evidence "that shows 
the diagnosis of a disease caused by asbestosis," which was 
the reason for the prior denials.  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  In addition, while the 
notifications of record did not properly advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the petition to reopen is denied.  A VA Report of 
Contact, dated in May 2007 noted that, rather than give the 
veteran generic information regarding his claim; the RO 
director telephoned the veteran that month, and explained to 
him why the asbestos claim was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The veteran's representative, in the April 2008 written 
argument, noted that the veteran has a current lung 
disability, never smoked, and served aboard a ship containing 
asbestos.  The representative requests that an opinion be 
obtained as to the etiology of the veteran's current lung 
disability.  In the absence of new and material evidence, VA 
is not required to assist a claimant attempting to reopen a 
previously disallowed claim, including providing a medical 
examination or obtaining a medical opinion.  Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir.2003).  As will be noted below, the record already 
contains the opinions of VA physicians who noted that the 
veteran was exposed to asbestos in service, and opined that 
the veteran did not have a lung disability related to his 
inservice exposure.  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

II.  Analysis

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

To establish service connection for the claimed disorder, 
there must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

There are no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure.  
However, some guidelines for compensation claims based on 
asbestos exposure are published in M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing 
Claims for Service Connection for Asbestos-Related Diseases:" 
and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled 
"Service Connection for Disabilities Resulting from Exposure 
to Asbestos."  (Dec. 13, 2005).  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-00.   

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  The exposure may 
have been direct or indirect, and the extent or duration of 
exposure is not a factor.  M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29a.  Inhalation of asbestos fibers 
and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

In January 1995, the veteran requested service connection for 
a lung disability, claimed as secondary to asbestos exposure.  
September 1995 and June 1996 rating decisions denied the 
claim because there was no evidence of a lung disability 
related to asbestos exposure.  These decisions considered the 
veteran's service records which noted that he served aboard 
the United States Ship (USS) Southerland (DDR 743); and that 
service medical records were negative for any findings, 
complaints or treatment of any pulmonary condition, 
asbestosis, or asbestos exposure.  A June 1996 letter was 
sent to the veteran regarding the denial and of his 
procedural rights.  However, he did not appeal the decision 
within one year.  Hence, the June 1996 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal the 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In February 1998, the veteran petitioned to reopen the claim.  
As pertinent here, a January 1998 VA radiological report 
noted that the veteran was exposed to asbestos.  An 
impression of clear lungs with no evidence of pulmonary 
fibrosis and no evidence of pleural plaques was given.  
Pleural thickening was noted on X-ray.  The examiner stated 
that it probably represented soft or fatty tissue, rather 
than a reaction to asbestos.  On an April 1998 VA treatment 
note, a physician stated that he did not think that the 
veteran had an asbestos-related disease, but was 
deconditioned.  A July 1998 rating decision denied the 
petition to reopen.  A July 1998 letter was sent to the 
veteran regarding the denial and of his procedural rights.  
However, he did not appeal the decision within one year.  

In July 2000, the veteran attempted to reopen his claim.  A 
private physician, in a March 2000 report, stated that the 
veteran had a history of asbestos exposure and some 
abnormalities in physical examination and chest imaging which 
could be compatible with pleural pulmonary asbestosis.  
However, a computer axial tomography (CT) did not confirm 
that diagnosis.  A November 2000 rating decision and April 
2001 rating decision denied the petition to reopen.  An April 
2001 letter explained the denial and his procedural rights.  
However, he did not appeal the decision within one year.  

Since the veteran did not timely appeal the RO's decision 
April 2001 decision, it became final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, because he 
did not appeal the decision, this, in turn, means there must 
be new and material evidence during the years since to reopen 
his claim and warrant further consideration on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id.  However, 
when determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

"New" evidence as evidence not previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id. 

In April 2003, the veteran again petitioned to reopen the 
claim.  The veteran contends that his current lung disability 
was caused by inservice asbestos exposure.  He notes that he 
has never smoked.  He stated that his ship's bunk was 
directly below an asbestos-wrapped pipe, and asbestos fell 
directly on him when the ship's guns were fired.  He 
submitted a letter from an attorney seeking compensation from 
the manufacturers and suppliers of asbestos-containing 
materials who installed asbestos aboard the USS Southerland 
for the family of a fellow shipmate who died of mesothelioma.

The following pertinent evidence was submitted or received 
since the April 2001 RO decision at issue.  In a December 
2004 note, a VA physician stated that the veteran had no 
evidence of active pulmonary disease and he did not think 
that the veteran's chest pains were caused by any lung 
condition.  The examiner doubted that the veteran had an 
asbestos-related disease due to the absence of a gas exchange 
abnormality, basilar fibrosis, or pleural plaques on CT.  

Also of record are VA progress notes from the 2000's 
indicating treatment for a mild lung impairment.  This 
evidence, although new, is not material.  Medical evidence 
which merely documents continued diagnosis and treatment of a 
condition, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

The letter from the attorney regarding a fellow sailor who 
contracted mesothelioma after serving aboard the USS 
Southerland is immaterial to the veteran's claim.  Although 
the VA Manual recognizes that inhalation of asbestos fibers 
and/or particles can result in mesothelioma, there is no 
evidence that the veteran has this, or any other, asbestos-
related condition.  

The veteran's statements are repetitive of those he made in 
the past, considered in previous RO decision, and do not 
constitute new evidence.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Moreover, as a layman, the veteran has no competence 
to give a medical opinion on the diagnosis or etiology of his 
current lung condition, and his statements on such matters do 
not constitute material evidence to reopen his claim.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  Therefore, his opinions of 
medical causation cannot suffice to reopen the claim.  See 
Allday v. Brown, 7 Vet. App. 517 (1995).

The veteran also contends that a VA physician informed him 
that his lung disability was caused by asbestos exposure but, 
when he informed the physician that he was filing a 
compensation claim, the physician reversed the opinion.  The 
veteran's statement, standing alone, is insufficient to place 
the physician's negative etiological opinion in question.  Cf 
Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) 
("government officials are presumed to carry out their duties 
in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption.")

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit-of-the- 
doubt doctrine is inapplicable, and reopening the claim is 
not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for a 
lung disability, claimed as secondary to asbestos exposure is 
denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


